Dismissed and Opinion Filed November 21, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01593-CV

                              IMOGENE SIMPSON, Appellant
                                         V.
                             RANDALL A. SIMPSON, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-10-0755

                            MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Evans
                                 Opinion by Justice Moseley
       The Court has before it appellant’s motion to dismiss the appeal. Appellant states she no

longer desire to pursue the appeal. We grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE


131593F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IMOGENE SIMPSON, Appellant                          On Appeal from the 15th Judicial District
                                                    Court, Grayson County, Texas
No. 05-13-01593-CV         V.                       Trial Court Cause No. FA-10-0755.
                                                    Opinion delivered by Justice Moseley,
RANDALL A. SIMPSON, Appellee                        Justices Bridges and Evans participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. Subject to
any agreement between the parties, we ORDER that appellee Randall A. Simpson recover his
costs of this appeal, if any, from appellant Imogene Simpson.


Judgment entered this 21st day of November, 2013.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE




131593f.p05.docx                              –2–